Citation Nr: 1647208	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left eye disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 







INTRODUCTION

The Veteran served on active military duty from August 1999 to July 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for left eye disability. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary to decide this case.  

In his Substantive Appeal filed in May 2013, the Veteran requested a videoconference hearing.  The RO scheduled the hearing for April 2016, but the Veteran did not appear.  The notice for the hearing, which was sent to an address in Ladson, SC, was returned undelivered in March 2016.  Subsequently, the Veteran's representative has filed an appellate brief, in November 2016, contending that the Veteran never received the notice because it was sent to the wrong address.  The current address cited by the represented in this brief is reflected in VBMS.

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to verify the Veteran's current residential address. The address cited by the representative as currently correct is in VBMS as of the time of this Board decision.  Documentation of this activity, including any response provided by the Veteran, must be added to the record.

2. Then, schedule a video conference hearing at the next available date.  Send a notice letter with the date, time, and location of this hearing to the Veteran's current address and put a copy in the claims file. 

3. Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West).




_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

